I dissent. The picture painted in the majority opinion of an employee of the state refusing to permit the auditor to inspect the records which show how he handled funds belonging to the state is, in my opinion, not sustained by a scintilla of evidence, and, on the contrary, is contradicted emphatically by all of the evidence, both oral and documentary. Both defendants have expressed their entire willingness to permit the auditor to examine all of their records which pertain to any property of the state or to any money which at any time belonged to the state, but have declined to permit her to examine private records which all the evidence shows involve private funds.
In order to sustain the majority opinion, we must hold that the auditor, under her power to examine the accounts and records of all public officers, is permitted to indulge in a "fishing expedition" in what all of the evidence shows to be purely private accounts, merely because she suspects she might find something indicating that they were, in reality, public in their nature. In a proper suit a bill of discovery may perhaps *Page 352 
permit such action, but certainly it is not allowable in a proceeding of this nature.
The judgment of the lower court should be affirmed.